DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-18 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for a method of treating a cancer in a prime-boost with Maraba MG1 as the second virus and using SEQ ID# 7, does not reasonably provide enablement for any HPV TAA or any viral vectors.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention commensurate in scope with these claims. 
This rejection is drawn to the prong of claim 1 that requires a specific sequence or percent identity thereof, the prong drawn to virus is addressed below in the art rejection. 
The claims are drawn to treating cancer that express an HPV TAA in a mammal.
Claim 18 limits the cancer to cervical cancer.

The art teaches van der Sluis et al. (Current Opinion in Immunology 2015, vol 35, pages 9-14) in HPV cervical cancer that therapeutic vaccination induces specific T cell response  but clinical effectivity remains low (abstract) and CD8+ enhancement alone is not enough (Figure 1).
One of skill in the art also knows that HPV cancers can also occur in the throat and neck. 
Thus, with the limited teaching in the specification and unpredictable outcome of HPV vaccines and the presence of other cancers that express HPV, the claims are not enabled. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

s 1, 2, 14, 15, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Bridle et al. (Molecular Therapy 2010, Vol 18, pages 1430-1439, from IDS), Brun et al. (Molecular Therapy 2010, Vol 18, pages 1440-1448, from IDS) and Wang et al. (Cancer Letters 2010, vol 291, pages 67-75).
Claim 1 requires 80% identity to SEQ ID# 7 as the HPV TAA OR the second virus is Maraba MG1. This rejection uses the MG1.
Bridle et al. teach that prime-boost vaccinating strategy leads to better oncolytic therapy when using different oncolytic viral vectors in the prime boost when using VSV and adenovirus (abstract and introduction).
Bridle et al. does not teach Maraba virus.
Brun et al. teach a Maraba virus mutant MG1 that has is effective at oncotherapy viral vector (abstract).
Neither Bridle et al.  nor Brun et al. do not teach the HPV insert.
Wang et al. oncolytic adenovirus expressing an HPV E6/E7 antigen that was effective in the mouse model in combination with other therapy (abstract). 
One of ordinary skill in the art at the time of invention would have been motivated to treat HPV expressing cancers because they are one of the most common malignancies in women (Wang et al. Introduction).
One of ordinary skill in the art at the time of invention would have been motivated to use art known antigens in an oncolytic viral vector and had the expectation of success knowing that the peptide is taught to be an HPV TAA and has been used in the art as well as the vectors. 

Thus, it would have been prima facie obvious before the effective filing date to use the art known tumor antigens in the MG1 viral vector of Brun et al. to practice the prime boost method as taught by Bridle et al. with the expectation of success of treating HPV expressing cancers.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1, 2, 14, 15, 17, and 18  are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of U.S. Patent No. 9707285. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent claims a method of using a Maraba virus and a different viral vector first to administer a cancer antigen. The claims are generic to the TAA but the specification discloses HPV as an option (col 4, line 17).

Claims 1-18 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-13 of Patent No. 10646557. Although the claims at issue are not identical, they are not patentably distinct from each other because the patent is drawn to method to induce an immune response using the same products, both use SEQ ID# 7 and MG1 and those products are used in the method of this application. These related as CONs of the same parent and thus contain the same disclosure. There was no restriction between the applications.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MYRON G HILL whose telephone number is (571)272-0901.  The examiner can normally be reached on Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MYRON G. HILL
Examiner
Art Unit 1648


/M. H./
Examiner, Art Unit 1648

/Shanon A. Foley/Primary Examiner, Art Unit 1648